Title: To Thomas Jefferson from Ezra L’Hommedieu, 3 April 1802
From: L’Hommedieu, Ezra
To: Jefferson, Thomas


            Sir
              Albany April 3rd. 1802—
            I have the honor of transmitting to you herewith certain Resolutions of the Society for the Promotion of Agriculture Arts & Manufactures, which you will please to lay before the Society over which You preside & request their concurrence in the proposed measure—You will oblige our Society by causing the result thereof to be communicated to the Secretary at this City—
            I am with great respect Your most obet servt
            Ezra L’hommedieuVice Presdt. and President pro Tem:
          